DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 14 July 2022, regarding application number 16/489,263.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 18, 20-22 and 24-37 remain pending in the application, while claims 1-17, 19 and 23 have been cancelled. Claims 36-37 are new.
Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 15 April 2022. Therefore, the objections and rejections have been withdrawn.  
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 14 July 2022, with respect to the rejections of claims 18, 20-22 and 24-35 under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See full rejection details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-22, 24, 28-31, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 20050278148 A1 and Bader hereinafter), in view of Oyamada et al. (US 20160039090 A1 and Oyamada hereinafter).
Regarding Claim 18
Bader teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; [0005]), said method comprising:
simulating for an operating cycle of the machine tool or robot actual values of the multi-axis drive system with machine parameters and a drive profile based on a part program (see the "torque profiles" in Fig 3, [0005]-[0008], [0037]-[0038] and [0043]-[0044]);
correlating the simulated actual values with comparative values (see Fig. 3; [0005], [0008]-[0014] and [0044]-[0048]);
simulating a load of at least three axes of the multi-axis drive system (see the "torque profiles" in Fig 3, [0005]-[0008], [0010 "The portions of the torque profile are analyzed as to whether they have a maximum that goes beyond a previously set torque band, with the result that a torque loading exceeding the torque band has occurred."], [0037]-[0038] and [0043]-[0044]); and
determining from the simulation of the load which of the at least three axes has a limiting effect on dynamics as a part program is executed (see Fig. 3; [0005], [0010]-[0014] and [0044]-[0048]).
Bader is silent regarding determining from the simulation of the load whether a jerk has a limiting effect on dynamics as a part program is executed.
Oyamada teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; [0007]), said method comprising:
simulating for the machine tool or robot actual values of the multi-axis drive system with machine parameters and a drive profile based on a part program (see Fig. 4, steps S402-S403; [0007], [0032], [0035] and [0041]-[0042]);
correlating the simulated actual values with comparative values (see Fig. 4, step S404; [0007], [0034]-[0037] and [0043]-[0044]);
simulating a load of at least three axes of the multi-axis drive system (see Fig. 4, steps S402-S403; [0007], [0032] and [0041]-[0042]); and
determining from the simulation of the load which of the at least three axes and whether a jerk has a limiting effect on dynamics as a part program is executed (see Fig. 4, steps S404-S405; [0007], [0035]-[0038] and [0043]-[0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oyamada to Bader. That is, it would have been obvious to modify the process of Bader to further include a step of determining from the simulation of the load whether a jerk has a limiting effect on dynamics as a part program is executed, as taught by Oyamada. 
Oyamada teaches this known technique in order to easily and reliably reduce jerks which cause vibration. As a result, the robot or machine is able to operate in a high speed to enhance processing efficiency, while reducing the risk of causing damage. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Bader in order to attain the same results. 
Application of the known technique taught by Oyamada to the process taught by Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising determining from the simulation of the load which of the at least three axes and whether a jerk has a limiting effect on dynamics as a part program is executed. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Modified Bader teaches the method of claim 18 (as discussed above in claim 18),
Bader is silent regarding further comprising changing the drive profile in response to the simulated actual values.
Oyamada teaches further comprising changing the drive profile in response to the simulated actual values (see Fig. 4, step S406; [0007]-[0011], [0033] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oyamada to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step of changing the drive profile in response to the simulated actual values, as taught by Oyamada. 
Oyamada teaches modifying a teaching position within the neighborhood of the positions of the axes in which the excess jerks are generated so that the jerks of the axes become equal to or smaller than allowable values. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Oyamada to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising changing the drive profile in response to the simulated actual values. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Modified Bader teaches the method of claim 18 (as discussed above in claim 18),
Bader further teaches wherein a load on the at least one of the axes is used to dimension the machine tool or robot (see [0007], [0010]] and [0037]).
Oyamada additionally teaches wherein a load on the at least one of the axes is used to dimension the machine tool or robot (see [0007], [0033]-[0035] and [0042]).
Regarding Claim 22
Modified Bader teaches the method of claim 18 (as discussed above in claim 18), 
Bader further teaches wherein the simulated actual values are average values obtained during the operating cycle of the machine tool or robot (see [0009]-[0010] and [0047]).
Bader is silent regarding changing dimensioning of the machine tool or robot in dependence on the average values.
Oyamada teaches changing dimensioning of the machine tool or robot in dependence on the values (see Fig. 4, step S406; [0007]-[0011], [0033] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oyamada to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step of changing dimensioning of the machine tool or robot in dependence on the average values, as taught by Oyamada. 
Oyamada teaches modifying a teaching position within the neighborhood of the positions of the axes in which the excess jerks are generated so that the jerks of the axes become equal to or smaller than allowable values. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Oyamada to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising changing dimensioning of the machine tool or robot in dependence on the average values. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 24
Modified Bader teaches the method of claim 18 (as discussed above in claim 18),
Bader further teaches wherein the comparative values comprise values of a maximum torque (see [0009]-[0010], [0044] and [0047]-[0048]).
Regarding Claim 28
Modified Bader teaches the method of claim 18 (as discussed above in claim 18),
Modified Bader further teaches further comprising determining a value related to productivity of the machine tool or robot (see Bader at "wear" in [0005], [0040] and [0046]-[0048]), or
a value related to manufacturing quality of the machine tool or robot (see Oyamada at [0034] and [0060]).
Regarding Claim 29
Modified Bader teaches the method of claim 18 (as discussed above in claim 18), 
Bader further teaches determining an axis or a limiting variable of the at least three axes that limits performance of the machine tool or robot (see Fig. 3; [0005], [0010]-[0014] and [0044]-[0048]).
Bader is silent regarding optimizing drive dimensioning, motor dimensioning, kinematic parameters or a clamping situation.
Oyamada teaches determining an axis or a limiting variable of the at least three axes that limits performance of the machine tool or robot (see Fig. 4, steps S404-S405; [0007], [0035]-[0038] and [0043]-[0045]); and
optimizing drive dimensioning and kinematic parameters (see Fig. 4, step S406; [0007]-[0011], [0033] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oyamada to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step of optimizing drive dimensioning and kinematic parameters, as taught by Oyamada. 
Oyamada teaches modifying a teaching position within the neighborhood of the positions of the axes in which the excess jerks are generated so that the jerks of the axes become equal to or smaller than allowable values. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Oyamada to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising optimizing drive dimensioning and kinematic parameters. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 30
Bader teaches a multi-axis drive system, wherein a simulated load of the drive system is correlated with at least one comparative value on the basis of a drive profile (see Fig. 3; [0005], [0008]-[0014] and [0044]-[0048]), wherein the multi-axis drive system is configured to execute a method as set forth in claim 18 (modified Bader as discussed above in claim 18).
Regarding Claim 31
Modified Bader teaches the multi-axis drive system of claim 30 (as discussed above in claim 30), 
Bader further teaches further comprising a simulation computer linked by data connection via the Internet to the machine tool or production machine (see Fig. 2, evaluation device 46; [0041]-[0043]).
Regarding Claim 33
Bader teaches a multi-axis drive system (see all Figs.; [0005]), comprising
at least three axes (see Fig. 3, axis 1-3; [0044]-[0045], and
a simulation computer (see Fig. 2, evaluation device 46; [0041]-[0043]) configured to
simulate for an operating cycle of the machine tool or robot actual values of the multi-axis drive system with machine parameters and a drive profile based on a part program (see the "torque profiles" in Fig 3, [0005]-[0008], [0037]-[0038] and [0043]-[0044]);
correlate the simulated actual values with comparative values (see Fig. 3; [0005], [0008]-[0014] and [0044]-[0048]);
simulate a load of the at least three axes of the multi-axis drive system (see the "torque profiles" in Fig 3, [0005]-[0008], [0010 "The portions of the torque profile are analyzed as to whether they have a maximum that goes beyond a previously set torque band, with the result that a torque loading exceeding the torque band has occurred."], [0037]-[0038] and [0043]-[0044]), and
determining from the simulation of the load which of the at least three axes has a limiting effect on dynamics as a part program is executed (see Fig. 3; [0005], [0010]-[0014] and [0044]-[0048]).
Bader is silent regarding determining from the simulation of the load whether a jerk has a limiting effect on dynamics as a part program is executed.
Oyamada teaches a multi-axis drive system (see all Figs.; [0007]), comprising
at least three axes (see the "plurality of joints" in Figs. 1-2 and [0007]), and
a simulation computer (see Fig. 3, robot program generation apparatus 10; [0030]-[0033]) configured to
simulate for the machine tool or robot actual values of the multi-axis drive system with machine parameters and a drive profile based on a part program (see Fig. 4, steps S402-S403; [0007], [0032], [0035] and [0041]-[0042]);
correlate the simulated actual values with comparative values (see Fig. 4, step S404; [0007], [0034]-[0037] and [0043]-[0044]);
simulate a load of the at least three axes of the multi-axis drive system (see Fig. 4, steps S402-S403; [0007], [0032] and [0041]-[0042]), and
determining from the simulation of the load which of the at least three axes and whether a jerk has a limiting effect on dynamics as a part program is executed (see Fig. 4, steps S404-S405; [0007], [0035]-[0038] and [0043]-[0045].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oyamada to Bader. That is, it would have been obvious to modify the multi-axis drive system of Bader to further include a step of determining from the simulation of the load whether a jerk has a limiting effect on dynamics as a part program is executed, as taught by Oyamada. 
Oyamada teaches this known technique in order to easily and reliably reduce jerks which cause vibration. As a result, the robot or machine is able to operate in a high speed to enhance processing efficiency, while reducing the risk of causing damage. A person having ordinary skill in the art would have been motivated to apply the same technique to the multi-axis drive system of Bader in order to attain the same results. 
Application of the known technique taught by Oyamada to the multi-axis drive system taught by Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the multi-axis drive system, further comprising determining from the simulation of the load which of the at least three axes and whether a jerk has a limiting effect on dynamics as a part program is executed. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 34
Modified Bader teaches the multi-axis drive system of claim 33 (as discussed above in claim 33), 
Bader further teaches wherein the simulation computer is linked by data connection via the internet to the machine tool or production machine (see Fig. 2, interface 42 and network 44; [0041]).
Regarding Claim 36
Modified Bader teaches the multi-axis drive system of claim 30 (as discussed above in claim 30), 
	Bader further teaches embodied as a machine tool or a production machine (see Figs. 1-2, robot 12; [0029]).
Regarding Claim 37
Modified Bader teaches the multi-axis drive system of claim 33 (as discussed above in claim 33), 
Bader further teaches embodied as a machine tool or a production machine (see Figs. 1-2, robot 12; [0029]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bader (as modified by Oyamada) as applied to claim 22 above, and further in view of Schmidt et al. (US 20150066400 A1 and Schmidt hereinafter).
Regarding Claim 25
Modified Bader teaches the method of claim 22 (as discussed above in claim 22), 
Bader is silent regarding thermally evaluating characteristic properties of the operating cycle.
Schmidt teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; [0008]-[0012]), said method comprising:
simulating for the machine tool or robot actual values of the multi-axis drive system with machine parameters and a drive profile based on a part program (see Figs. 3-7 and 11, all; [0008]-[0009], [0011], [0035]-[0036], [0050]-[0052], [0056]-[0059], [0062] and [0072]-[0077], especially [0008 "The simulation analysis considers a motion profile and one or more corresponding performance parameters, and the resulting configuration provides sizing for hardware elements, such as drives and motors, and settings or tunings for those elements."] and [0011 "The motion control program comprises a first data element storing an electronic motion profile characterizing a physical motion for a load over a period of time.."]);
correlating the simulated actual values with comparative values (see Figs. 3-7 and 11, all; [0008]-[0009], [0011], [0035]-[0036], [0050]-[0052], [0056]-[0059], [0062] and [0072]-[0077], especially [0008 "The simulation analysis considers a motion profile and one or more corresponding performance parameters ... A performance parameter may characterize the electronic motion profile and/or mechanical load transmission, such as by establishing an acceptable level of corresponding performance or error. Performance parameters may include, for example, maximum position error, maximum velocity error, maximum error for regions or sections of the electronic motion profile, position settling time, position repeatability, position accuracy, position bandwidth, velocity bandwidth, acceleration time, motor thermal capacity, motor temperature and drive temperature.] and [0011 "...a second data element storing a performance parameter characterizing an acceptable level of performance or error with respect to the electronic motion profile..."]); and
simulating a load of at least three axes of the multi-axis drive system (see Figs. 1, 3-7 and 11, all; [0008], [0011], [0035], [0045], [0050]-[0052] and [0056]-[0059], especially [0050 "In operation, for each axis, the electronic computer 60 receives and stores an electronic motion profile characterizing a physical motion for the load 76 over a period of time and performance parameters characterizing an acceptable level of performance or error with respect to the electronic motion profile."]),
further comprising thermally evaluating characteristic properties of the operating cycle (see Figs. 5-6 all; [0035]-[0036] and [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schmidt to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step of thermally evaluating characteristic properties of the operating cycle, as taught by Schmidt. 
Schmidt teaches evaluating electric motor thermal capacity and temperature as performance parameters. Acceptable levels of the performance parameters are established to maximize efficiency in which high performance with low power consumption may be achieved. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Schmidt to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising thermally evaluating characteristic properties of the operating cycle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bader (as modified by Oyamada) as applied to claim 18 above, and further in view of Yates et al. (US 20180049813 A1 and Yates hereinafter).
Regarding Claim 26
Modified Bader teaches the method of claim 18 (as discussed above in claim 18), 
Bader further teaches further comprising establishing a torque diagram for a machine tool or robot having five or more interpolated axes (see Fig. 3, all; [00044]).
Bader is silent regarding the diagram being a torque-rotational speed diagram.
Yates teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; [0001] and [0006]-[0008]), said method comprising:
establishing a torque-rotational speed diagram for a machine tool or robot having five or more interpolated axes (see Fig. 14, all; [0050], [0096]-[0097] and [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yates to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step to establish a torque-rotational speed diagram for a machine tool or robot having five or more interpolated axes, as taught by Yates. 
Yates teaches graphing torque vs rotational speed in order to display a flattened aspect of torque extending between a first and second speed of a motor. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Yates to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising establishing a torque-rotational speed diagram for a machine tool or robot having five or more interpolated axes. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bader (as modified by Oyamada) as applied to claim 18 above, and further in view of Butterworth et al. (US 20060217831 A1 and Butterworth hereinafter).
Regarding Claim 27
Modified Bader teaches the method of claim 18 (as discussed above in claim 18), 
Bader is silent regarding further comprising establishing a histogram of dynamic limits.
Butterworth teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; [0011]), said method comprising:
establishing a histogram of dynamic limits (see [0149]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Butterworth to modified Bader. That is, it would have been obvious to modify the process of modified Bader to further include a step of establishing a histogram of dynamic limits, as taught by Butterworth. 
Butterworth teaches displaying a histogram of a speed indicator of a percentage of a maximum running speed. An operator can modify the running speed by modifying the percentage displayed on the histogram to a desired amount. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Bader in order to attain the same results. 
Application of the known technique taught by Butterworth to the process taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising establishing a histogram of dynamic limits. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bader (as modified by Oyamada) as applied to claims 30 and 33 above, and further in view of Mannepalli et al. (US 8793292 B1 and Mannepalli hereinafter).
Regarding Claim 32
Modified Bader teaches the drive system of claim 30 (as discussed above in claim 30), 
Bader is silent regarding further comprising:
a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data; and
a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers.
Mannepalli teaches a method for the assessment of a multi-axis drive system for dimensioning of a machine tool or of a robot (see all Figs.; Col. 1, lines 6-10; Col. 3, line 46 - Col. 4, line 2), said method comprising:
a plurality of simulation computers linked by data connection via the Internet to a machine tool or production machine and generating simulation data (see Fig. 1, grid computers 60; Col. 6, lines 47-64); and
a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers (see Fig. 1, central computer 21; Col. 6, lines 15-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Mannepalli to modified Bader. That is, it would have been obvious to modify the drive system of modified Bader to further include a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data and a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers, as taught by Mannepalli. 
Mannepalli teaches this known technique to improve the efficiency with which a user can interface with the drive system to perform generating simulations and modeling. The known technique advantageously organizes and automates the handling of data files and computer programs involved with the simulation. A person having ordinary skill in the art would have been motivated to apply the same technique to the drive system of modified Bader in order to attain the same results. 
Application of the known technique taught by Mannepalli to the drive system taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the drive system, further comprising a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data and a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 35
Modified Bader teaches the drive system of claim 33 (as discussed above in claim 33), 
Bader is silent regarding comprising:
a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data; and
a computer operably connected to the plurality of simulation computers to link the simulation data from the plurality of simulation computers.	
Mannepalli teaches a multi-axis drive system (see all Figs.; Col. 1, lines 6-10; Col. 3, line 46 - Col. 4, line 2), comprising:
a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data (see Fig. 1, grid computers 60; Col. 6, lines 47-64); and
a computer operably connected to the plurality of simulation computers to link the simulation data from the plurality of simulation computers (see Fig. 1, central computer 21; Col. 6, lines 15-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Mannepalli to modified Bader. That is, it would have been obvious to modify the multi-axis drive system of modified Bader to further include a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data and a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers, as taught by Mannepalli. 
Mannepalli teaches this known technique to improve the efficiency with which a user can interface with the drive system to perform generating simulations and modeling. The known technique advantageously organizes and automates the handling of data files and computer programs involved with the simulation. A person having ordinary skill in the art would have been motivated to apply the same technique to the multi-axis drive system of modified Bader in order to attain the same results. 
Application of the known technique taught by Mannepalli to the multi-axis drive system taught by modified Bader would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the multi-axis drive system, further comprising a plurality of simulation computers linked by data connection via the Internet to the machine tool or production machine and generating simulation data and a computer operably connected to the plurality of simulation computers to link up the simulation data of the plurality of simulation computers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664